DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darrow et al (U.S. Pub. 2018/0229497)
Regarding claim 1, a printing system, comprising a substrate support to move a substrate in a scan direction
A print head assembly positioned facing the substrate support, the print head assembly comprising:
A plurality of dispensing nozzles extending in an ejection direction towards the substrate support
A plurality of marks; an imager, the print head assembly and imager being relatively movable, and the imager oriented in a direction opposite to the ejection direction for capturing an image including the plurality of marks indicating positions of the plurality of dispensing nozzles in the print head assembly
The print head assembly is movable in a cross-scan direction relative to the imager and the substrate support, and positionable in an imaging field of the imager to enable the imager to capture the image while the print head assembly is passing by the imager 
The imager is a line scan imager that has a plurality of image sensors in a linear arrangement along the scan direction transverse to the cross-scan direction 
Regarding claim 2, a controller configured to map (print image or bitmap) the positions of the plurality of dispensing nozzles in the print head assembly to corresponding positions in a frame of reference of the printing system (Paragraph 0051), and control ejection of print material from the plurality of dispensing nozzles based on the mapped positions of the plurality of dispensing nozzles in the frame of reference of the printing system (Paragraph 0058)
Regarding claim 3, wherein the controller is configured to detect, from the image captured by the imager
	The plurality of marks (235; fiducial marks; Paragraphs 0056-0057; “another fiducial mark”), a dispensing nozzle of the plurality of dispensing nozzles, and determine the positions of the plurality of dispensing nozzles in the print head assembly, based on the detected plurality of marks, and the detected dispensing nozzle (Figure 2a; Paragraphs 0056-0060)
	Regarding claim 4, the print head assembly further comprises a plurality of print heads, each print head having a plurality of print head marks having predetermined positions relative to the plurality of dispensing nozzles (Paragraphs, 0025, 0061).  Darrow discloses the height of a deposition source above the substrate is calibrated and measured, with measured per-nozzle height factored into expected droplet landing position, to develop an accurate expectation as to where droplets from each nozzle will land relative to nozzle height and process corners affecting the particular nozzle.
the controller configured to detect (Paragraph 0056; the print head assembly images, optically detects or otherwise senses the marks and provides feedback based on actual print head assembly position), from the image captured by the imager, the plurality of marks, and the plurality of print head marks (Paragraphs 0053-0054, 0057; Darrow discloses two transport paths so as to find the image the fiducial 243 using sensor 227, image processing techniques recognition of the fiducial 243 coupled with positions known from position feed back system for each transport path can be used to determine the coordinates of the substrate  relative to the printer)
the predetermined positions of the plurality of print head marks relative to the plurality of dispensing nozzles (Figure 2a; Abstract; Paragraphs 0056, 0065, 0068)
	Regarding claim 5, the imager is fixed to be stationary relative to the substrate support (Figure 2a; Paragraph 0050)
	Regarding claim 6, the plurality of dispensing nozzles are arranged in at least one row along the cross scan direction (Paragraph 0047)
Regarding claim 7, a controller configured to control the line scan imager to capture the at least one image to include all of the plurality of dispensing nozzles in a single pass of the print head assembly in the cross scan direction by the line scan imager (Figure 2a; Paragraphs 0051, 0054)
Regarding claims 11, 20, imager is movable in a swing motion, relative to the substrate support (Figure 2a; Paragraphs 0056, 0065)
Regarding claim 14, a printing system comprising a substrate support (239)
A print head assembly (223) positioned facing the substrate support (Figure 2a; Paragraphs 0057-0060)
Print head (223) having a plurality of dispensing nozzles extending in an ejection direction towards the substrate (Figure 2a; Paragraph s0057-0060)
A housing; and a plurality of marks (fiducial marks 235; Paragraph 0056; one or more print heads: Paragraph 0025) on the housing; an imager (sensor 227) movable relative to the print head assembly and oriented in a direction opposite to the ejection direction for capturing at least one first image including the plurality of first marks indicating positions of the plurality of dispensing nozzles in the print head assembly
Controller to control ejection of print material from the plurality of dispensing nozzles on the substrate, based on the first image (Abstract; Figure 2a; Paragraphs 0049, 0051-0054, 0056)
Wherein, the print head assembly is movable in a cross scan direction relative to the imager and the substrate support, and positionable in an imaging field of the imager; the imager has a plurality of image sensors arranged along a scan direction transverse to the cross scan direction to enable the imager to image all of the plurality of dispensing nozzles in a single pass of the print head assembly in the cross scan direction across the imaging field of the imager (Paragraphs 0047, 0051, 0053-0054)
Regarding claim 15, wherein the imager is a first imager (sensors 227,229), the image is a first image, the marks are first marks, and the printing system comprises 
A second imager (sensors 227, 229) movable relative to the substrate support and oriented in a direction toward the substrate support for capturing a second image of a substrate on the substrate support
Wherein the controller detects, from the second image captured by the second imager, a plurality of second marks indicating a print region of the substrate (Abstract; Figure 2a; Paragraphs 0049, 0051-0054, 0056)
Maps (print image or bitmap) positions of the print region as indicated by the detected plurality of second marks to corresponding positions in a frame of reference of the printing system
Maps the positions of the plurality of dispensing nozzles in the print head assembly to corresponding positions in the frame of reference of the printing system
Controls the ejection of print material from the plurality of dispensing nozzles onto a substrate, based on the mapped positions of the plurality of dispersing nozzles and the print region in the frame of reference of the printing system (Paragraphs 0051, 0058)
Regarding claim 16, wherein the controller detects, from the image captured by the imager, the plurality of marks (235; fiducial marks; Paragraphs 0056-0057; “another fiducial mark”), and a dispensing nozzle of the plurality dispensing nozzles, and determines the positions of the plurality of dispensing nozzles in the print head assembly, based on the detected plurality of marks, and the detected dispensing nozzle (Figure 2a; Paragraphs 0056-0060)
Regarding claim 17, wherein the marks are first are first marks, and the print head assembly further comprises a plurality of third marks (235; fiducial marks; Paragraphs 0056-0057; “another fiducial mark”), having predetermined positions relative to the plurality of dispensing nozzles (Figure 2a; Paragraphs 0056-0060)
The controller detects, from the image captured by the imager, the plurality of first marks, and the plurality of third marks, and determines the positions of the plurality of dispensing nozzles in the print head assembly, based on the detected plurality of first marks, the detected plurality of third marks, and the predetermined positions of the plurality of third marks relative to the plurality of dispensing nozzles (Figure 2a; Paragraphs 0056-0060)
Regarding claim 18, wherein the imager is fixed to be stationary relative to the substrate support (Figure 2a; Paragraph 0050)
Regarding claim 19, wherein the plurality of image sensors of the first imager are arranged, along the scan direction, over a whole width of an area in which all of the plurality of dispensing nozzles are arranged (Paragraphs  0047, 0049)
The substrate support moves a substrate under the second imager, in the scan direction transverse to the cross-scan direction to enable the second imager to capture the second image while the substrate is passing under the second imager (Paragraphs 0047, 0049, 0053-0054)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow et al (U.S. Pub. 2018/0229497) in view of Nishimura et al (U.S. Pub. 2013/0021412)
Regarding claim 8, a printing method, comprising: capturing by an imager an image of a plurality of marks of a print head assembly (Figure 2a; Paragraphs 0056, 0065)
Detecting the plurality of marks (Paragraph 0056; the print head assembly images, optically detects or otherwise senses the marks and provides feedback based on actual print head assembly position) in the image captured by the imager; determining positions of a plurality of dispensing nozzles in the print head assembly, based on the detected plurality of marks (Paragraphs 0053-0054, 0057; Darrow discloses two transport paths so as to find the image the fiducial 243 using sensor 227, image processing techniques recognition of the fiducial 243 coupled with positions known from position feed back system for each transport path can be used to determine the coordinates of the substrate  relative to the printer)
Ejecting print material from the plurality of dispensing nozzles onto a substrate while moving the substrate relative to the print head assembly, based on the detected positions of the plurality of dispensing nozzles (Figure 2a; Paragraphs 0057-0060)
The print head assembly comprises: a housing having the plurality of marks (fiducial marks 235; Paragraphs 0025, 0056)
A corresponding set of dispensing nozzles among the plurality of dispensing nozzles in the print head assembly (Figure 2a; Paragraphs 0057-0060)
A print head mark having a predetermined position relative to the corresponding set of dispensing nozzles (Paragraph 0061). Darrow discloses the height of a deposition source above the substrate is calibrated and measured, with measured per-nozzle height factored into expected droplet landing position, to develop an accurate expectation as to where droplets from each nozzle will land relative to nozzle height and process corners affecting the particular nozzle.
Method further comprises detecting (Paragraph 0056; the print head assembly images, optically detects or otherwise senses the marks and provides feedback based on actual print head assembly position), from the image captured by the imager, the print head marks of the plurality of print heads, and the determining the positions of the plurality of dispensing nozzles in the print head assembly is performed based on the detected plurality of marks of the housing, the detected print head marks of the plurality of print heads (Figure 2a; Paragraphs 0056-0060)
The predetermined positions of each of the print head marks relative to the corresponding set of dispensing nozzles (Figure 2a; Abstract; Paragraphs 0056, 0065, 0068)
Nishimura discloses it is known in the art to use removably attach print heads (Paragraph 0006)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Nishimura into the device of Darrow, for the purpose of easily replacing a print head and improving appliance performance
Regarding claim 9, mapping (print image or bitmap) the positions of the plurality of dispensing nozzles in the print head assembly to corresponding positions in a frame of reference of the printing system (Paragraph 0051), and control ejection of print material from the plurality of dispensing nozzles based on the mapped positions of the plurality of dispensing nozzles in the frame of reference of the printing system (Paragraph 0058)
	Regarding claim 10, detect, from the image captured by the imager; the plurality of marks (235; fiducial marks; Paragraphs 0056-0057; “another fiducial mark”), and the dispensing nozzle of the plurality of dispensing nozzles, and determine the positions of the plurality of dispensing nozzles in the print head assembly, based on the detected plurality of marks, and the detected at least one dispensing nozzle (Figure 2a; Paragraphs 0056-0060)
	Regarding claim 12, wherein capturing the at least one image is performed while the print head assembly is moved in a cross scan direction to pass by the imager (Figure 2a; Paragraphs 0047, 0053-0054)
	Regarding claim 13, the imager is a line scan imager that has a plurality of image sensors arranged in a single line along a scan direction transverse to the cross-scan direction (Paragraphs  0047, 0049)
	The plurality of dispensing nozzles arranged in at least one row along the cross scan direction; and the image is captured by the line scan imager in a single pass of the print head assembly by the line scan imager (Figure 2a; Paragraphs 0051, 0054)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        October 14, 2022